Citation Nr: 1534856	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-47 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.  Jurisdiction of the claim is now with the RO in North Little Rock, Arkansas.

In May 2013 and February 2014, the Board remanded the case to the RO for additional evidentiary development.  The case has been returned to the Board for adjudication of the claim.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is in the Veteran's claim file.


FINDING OF FACT

The Veteran has diabetes mellitus type II that is as likely as not related to his military service.


CONCLUSION OF LAW

Diabetes mellitus type II was incurred in active service, secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable decision of the issue being adjudicated herein, no further discussion of VA's duties to notify and assist is necessary.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  VA has extended the presumption of service connection for diabetes mellitus to a Vietnam-era veteran who service in Thailand at certain designated bases and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.q.

The Veteran asserts that he developed diabetes mellitus type II as a result of exposure to herbicides in Guam during his service at Andersen Air Force Base (AFB) in Guam from July 1969 to January 1970.  He testified that while in Guam, he was a dog handler who patrolled the AFB perimeter on a daily basis and saw chemical and foliage spray barrels, saw spraying being conducted at the AFB, and noticed that the ground was brown.  The Veteran's service in Guam has been verified.  Service or visitation in Vietnam or Thailand has not been verified.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The presumption of service connection for diabetes mellitus based on exposure to herbicides has not been extended to claims based on service in Guam.  

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155 (1997).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  That is, the evidence must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The evidence of record includes the Veteran's testimony as to his duties in Guam (that he was a dog handler who patrolled the AFB perimeter on a daily basis and saw chemical and foliage spray barrels, saw spraying being conducted at the AFB, and noticed that the ground was brown) and a September 2013 news article that details high levels of dioxin soil contamination found at Andersen AFB.

The Veteran underwent a VA examination in November 2014 which resulted in a negative opinion, with the rationale that "Agent Orange was not found in [the] area where he was stationed in Guam..."  Further, his "diabetes was not diagnosed until 1995, 20 years after discharge" from service.  

Because that examiner failed to address the significance of the Veteran's consistent statements that he was exposed to herbicides and the news articles that detail high levels of dioxin soil contamination in that area of Guam, the Board sought an advisory medical opinion in March 2015.  That opinion was provided by an endocrinologist.  The endocrinologist considered the Veteran's history and the reports of dioxin in the soil and opined that it is "at least as likely as not that the diagnosed diabetes is etiologically related to the Veteran's military service with exposure to herbicide and pesticides."

The Board finds that the Veteran is credible.  He has been consistent in his general assertions as to the circumstances of his walking the perimeter of the base in Guam.  The Board also finds the advisory medical opinion weighs in favor of granting service connection.

In light of the foregoing, the Board finds that service connection for diabetes mellitus type II is warranted.


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


